Citation Nr: 0637418	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-31 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for kidney stones.   
 
2.  Entitlement to service connection for prostate cancer, to 
include as due to Agent Orange exposure.   
 
3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1964 to January 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision that denied 
service connection for kidney stones; prostate cancer, to 
include as due to Agent Orange exposure; and for erectile 
dysfunction, claimed as secondary to prostate cancer.  The 
veteran provided testimony at a personal hearing at the RO in 
February 2004.

The present Board decision addresses the issue of entitlement 
to service connection for kidney stones.  The issues of 
entitlement to service connection for prostate cancer, to 
include as due to Agent Orange exposure, and entitlement to 
service connection for erectile dysfunction, claimed as 
secondary to prostate cancer, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran was noted to have a kidney stone condition on 
entrance to active duty.  

2.  The evidence shows clearly and unmistakably that the 
veteran's kidney stone condition was not aggravated by 
service beyond the natural progression of the disorder.  


CONCLUSION OF LAW

A kidney stone condition was not incurred in or aggravated by 
service.  38 U.S.C.A § 1110, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in September 2002 and February 2006 letters, 
the RO provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  A March 2006 letter advised the 
veteran of the evidence necessary to substantiate a 
disability rating and effective date for the claims on 
appeal.  The claims were last readjudicated in May 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records, post service 
medical records and examination reports, hearing testimony, 
internet articles, and a lay statement.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the appellant by the order of the events in this case.  
See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service 
personnel and medical records; private and VA medical 
records, including examination reports; internet articles; 
and a lay statement.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection will be presumed for certain chronic diseases, 
including nephritis, if manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).  

The term "noted" means only conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1).  Determinations 
of whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Ibid.

If a pre-existing disorder is "noted" on entering service, 
in accordance with 38 U.S.C.A. § 1153 the veteran has the 
burden of showing an increase in disability during service.  
If the veteran meets that burden and shows that an increase 
in disability occurred, the burden then shifts to the 
government to show that any increase was due to the natural 
progress of the disease.  Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Green v. Derwinski, 1 
Vet. App. 320 (1991).  

The veteran's service medical records indicate that on a 
medical history form at the time of the August 1964 
enlistment examination, he checked that he had suffered from 
kidney stones or blood in the urine.  He reported that he had 
undergone a kidney stone operation.  The reviewing examiner 
noted that the veteran underwent a right nephrolithotomy one 
month ago.  There was a notation of "RQT" pending medical 
report of September 1964 and another notation that the 
veteran was qualified via the medical report.  The objective 
August 1964 enlistment examination report indicated that the 
veteran had an incision scar on the right lower quadrant of 
the abdomen.  A July 1965 treatment entry noted that the 
veteran complained of pain in the left upper lumbar area and 
blood in his urine.  It was noted that he had a history of 
kidney stones.  An August 1965 consultation report noted that 
the veteran should be admitted for a left ureteral calculus.  

An October 1965 hospital narrative summary indicated that the 
veteran was admitted with a history of calculus disease and 
that he had passed stones in 1961, 1962, and 1963, and that 
he also had a calculus removed from the right ureterovesical 
junction in 1963 because of an inability to pass it.  It was 
noted that the veteran had a sudden onset of pain on the date 
of his admission (in August 1965) with red cells being noted 
in the urine.  The final diagnoses were calculus in ureter, 
left, passed September 1965; not prolonged remission; 
condition at discharge, improved; and incurred in the line of 
duty.  Cystinuria, congenital, with multiple renal calculi, 
was also diagnosed.  It was noted that such disorder was not 
in prolonged remission, that the condition at discharge was 
improved, that it was incurred in the line of duty, and that 
it existed prior to service.  An October 1965 treatment entry 
indicated that release from service should be considered on 
the basis of congenital cystinuria.  It was noted that a 
medical board should be recommended for separation.  

A November 1965 hospital narrative summary noted that the 
veteran's present illness began at the age of sixteen when he 
had a first episode of kidney stones requiring medical 
attention.  The veteran reported that since that time, he had 
suffered frequent episodes of passing stones and that he 
suffered from yearly attacks of sufficient severity as to 
require a physician.  It was noted that at age twenty (in 
1964), prior to entry into service, the veteran was 
hospitalized where surgery for a stone was performed.  It was 
also reported that his last episode was in August 1965 and 
that he was admitted to an Army hospital with a diagnosis of 
cystinuria.  It was reported that it was recommended that the 
veteran should appear before a medical board to be considered 
for separation from service.  The final diagnosis was 
cystinuria, congenital, with multiple renal calculi, line of 
duty, existed prior to service.  

On a medical history form at the time of the November 1965 
separation examination, the veteran checked that he had 
kidney stones or blood in the urine.  He reported that he had 
a kidney stone removed at the age of twenty.  The reviewing 
examiner noted that the veteran had a history of renal stones 
due to cystinuria.  The objective November 1965 separation 
examination report noted that the veteran had an incision 
scar in the right lower quadrant of the abdomen.  There was 
also a notation that he had cystinuria with stone formation.  
A November 1965 medical board report indicated a diagnosis of 
cystinuria, congenital, with multiple renal calculi.  It was 
noted that the disorder existed since birth, that it was not 
caused incident to service, that it existed prior to service, 
and that it was not aggravated by active duty.  It was 
reported that the veteran would be separated from service for 
a condition that existed prior to service that rendered him 
medically unfit for further military service.  

Post-service clinical records show treatment for kidney 
stones.  The first post-service clinical reference of record 
to kidney stones is in February 1966, approximately one month 
after the veteran's separation from service.  

A February 1966 entry from C. D. Buckley, III, M.D., 
indicated the veteran was in the hospital where he underwent 
an ureterolithotomy for a stone on the left side.  It was 
noted that the incision was relatively well-healed.  
Subsequent private treatment records dated from March 1966 to 
August 2002 show that the veteran was treated for disorders 
including kidneys stones, that at times required surgery, on 
numerous occasions.  

A February 2003 VA genitourinary examination report noted 
that the veteran reported that he passed a kidney stone 
during basic training in 1964 and that he had the next kidney 
stone in 1966.  The veteran stated that he had undergone 
surgery to remove other kidney stones five or six times and 
that the last one was removed three years ago.  He indicated 
that he thought he presently had a stone in his right kidney 
and that the stones had occurred in both kidneys.  The 
diagnoses included status post multiple kidney stones passed 
and surgically removed as described.  It was noted that X-
rays indicated that the veteran did not have any present 
kidney stones.  

A March 2004 VA endocrine diseases examination report noted 
that the service medical records were available for review 
and that the medical records were reviewed in detail.  The 
veteran reported that prior to military service he had a 
kidney stone surgically removed.  He stated that he had also 
passed three stones prior to service.  The veteran indicated 
that he was hospitalized during service and that he passed 
one kidney stone without surgery.  He noted that he continued 
to pass kidney stones and that every year he would have 
several attacks of stones.  

The diagnosis was chronic kidney stones, none found on 
examination.  The examiner commented that the disability 
manifested by kidney stones existed prior to service and that 
the disability worsened during service.  The examiner stated 
that the worsening was not beyond that which would be 
expected in the natural course of the disease.  The examiner 
noted that people who have one kidney stone had a naturally 
greater chance of developing more kidney stones.  It was also 
noted that surgery only removed a particular stone and that 
it did not remove the chance of requiring another surgery.  
The examiner remarked that it was least likely that the 
veteran's current disability manifested by kidney stones was 
linked to the in-service worsening.    

A July 2005 report from the examiner who conducted the 
February 2003 VA genitourinary examination noted that the 
claims file was reviewed.  The examiner indicated that it was 
obvious that the veteran's kidney disability did get worse 
during service, but that such would be a natural progression 
of the kidney stone problem and not due to any type of 
physical, mental, or digestive problem that he had while on 
active duty.  The examiner commented that he agreed with the 
statement that the veteran's disability existed prior to 
service and it was not aggravated by his military service.  
The examiner specifically indicated that the veteran's 
disability that existed prior to service was not aggravated 
by his military service, and that it was on the other hand, a 
normal progression of the disease process.  The examiner 
remarked that it was more likely than not that the veteran's 
kidney stone problem that existed prior to service and 
continued as a normal progression of the disease process was 
not aggravated by his active duty military service.  

Applying the evidence to the law, the Board concludes that 
the veteran's kidney stones existed prior to service.  In 
this regard, the veteran's service medical records clearly 
show that he had been treated for kidney stones prior to 
service.  On a medical history form at the time of the August 
1964 enlistment examination, the reviewing examiner noted 
that the veteran had undergone a right nephrolithotomy one 
month earlier.  The objective August 1964 enlistment 
examination report also referred to an incision scar on the 
right lower quadrant of the abdomen.  The examiner cleared 
the veteran for service after a review of a medical report 
concerning that condition.  Thus, the condition was "noted" 
on entrance and the presumption of soundness does not attach.  
38 U.S.C.A. § 1111.

The question then turns to whether the pre-existing condition 
was aggravated by service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2006).

Here, the evidence clearly shows the veteran was treated for 
the kidney stones during service.  Moreover, the VA examiners 
have indicated unequivocally that there was an increase in 
severity of the disorder during service.  However, the 
evidence clearly and unmistakably shows that the increase in 
the condition was due to the natural progression of the 
disorder.

In this regard, the November 1965 medical board report 
specifically indicated that the disorder existed since birth, 
that it was not caused incident to service, and that it was 
not aggravated by active duty.  Further, the March 2004 VA 
examiner, after a review of the veteran's claims folder, 
unequivocally stated that the disability manifested by kidney 
stones existed prior to service, that it worsened during 
service, and that the worsening was not beyond that which 
would be expected in the natural course of the disease.  The 
examiner also indicated that it was least likely that the 
veteran's current disability manifested by kidney stones was 
linked to the in-service worsening.  In short, the examiner 
specifically found that the in-service worsening was due to 
the natural progress of the disease.  

Likewise, the July 2005 report from the examiner who 
conducted the February 2003 VA genitourinary examination 
report specifically found, after a review of the claims 
folder, that it was obvious that the veteran's kidney 
disability worsened during service, but it would be a natural 
progression of the kidney stone problem and not due to any 
type of physical, mental, or digestive problem occurring on 
active duty.  He unequivocally stated that the veteran's 
disability existed prior to service was not aggravated by 
military service and was a normal progression of the disease 
process.  

For the reasons set forth above, the Board finds that the 
evidence clearly and unmistakably shows that there was no 
aggravation of the pre-existing kidney stones during service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306; see also 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
Thus, the presumption of aggravation under 38 U.S.C.A. § 1153 
is rebutted and the claim for service connection is denied.

As a final matter, the veteran has argued that because he was 
evaluated and found qualified for service at entrance, the 
presumption of soundness should apply.  In this regard, if a 
disorder was not "noted" on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness under 38 U.S.C.A. 
§ 1111.  A lack of aggravation may be shown by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the preexisting condition."  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If 
the government fails to rebut the section 1111 presumption, 
the claim is one for service connection, not aggravation.  
Id.

In this case, assuming arguendo that the condition was not 
"noted" on entrance and the presumption of soundness under 
section 1111 applied, such would still not change the outcome 
of this case.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(The Board has the fundamental authority to decide a claim in 
the alternative.).  Here, the evidence clearly and 
unmistakably shows the condition existed prior to service.  
For example, an October 1965 hospital narrative summary and a 
November 1965 hospital narrative summary indicated diagnoses 
of cystinuria, congenital, with multiple renal calculi, which 
existed prior to service.  Additionally, the November 1965 
medical board report related a diagnosis of cystinuria, 
congenital, with multiple renal calculi.  The medical board 
report specifically indicated that the disorder existed since 
birth, that it was not caused incident to service, that it 
existed prior to service, that it was not aggravated by 
active duty.  Moreover, VA examiners in March 2004 and July 
2005 have indicated unequivocally that the veteran's kidney 
disorder existed prior to service, and that any increase in 
disability was due to the natural progression of the 
disorder.  As such, the evidence clearly and unmistakably 
shows that the disorder existed prior to service and was not 
aggravated beyond the normal progression of the disorder.  
Thus, any presumption of soundness attaching pursuant to 
38 U.S.C.A. § 1111 would be rebutted.

In summary, as the veteran's kidney stone condition existed 
prior to service and was not aggravated beyond the normal 
progression of the disorder, the claim for service connection 
is denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the evidence is against the veteran's claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).   


ORDER

Service connection for kidney stones is denied.  




REMAND

The other issues on appeal are entitlement to service 
connection for prostate cancer, to include as due to Agent 
Orange exposure, and entitlement to service connection for 
erectile dysfunction, claimed as secondary to prostate 
cancer.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The veteran had service from September 1964 to January 1966.  
His service personnel records indicate that he served in 
Hawaii from January 1965 to December 1965.  He was noted to 
have been in Company B, 1st. Battalion, 35th Infantry, at 
that time.  

The veteran has alleged that he was exposed to Agent Orange 
while serving in Hawaii during service.  He has submitted 
articles indicating that Agent Orange was tested in Hawaii.  
For example, the veteran submitted an October 2002 article 
from Planetsave.com that indicated the military tested 
biological and chemical weapons in Hawaii during the 1960s.  
The report referred to the government being involved in 
chemical weapons testing in Hawaii for decades, including 
Agent Orange.  

The Board notes that there is no evidence in the record that 
the veteran was exposed to Agent Orange while he was in 
Hawaii.  However, there has not been an attempt to obtain his 
unit records or to request information from the U.S. Army and 
Joint Services Records Research Center (JSRRC) (previously 
CURR) whether there is any evidence that the veteran's unit 
was exposed to Agent Orange during his period of service in 
Hawaii.  The Board believes an attempt should be made to 
obtain any evidence of exposure to Agent Orange in Hawaii.  

Additionally, at the February 2004 Board hearing, the veteran 
stated that he received treatment for prostate cancer from 
Dr. D. Morgan at the Cancer Center and that Dr. Buckley did 
the seed implant for his prostate cancer.  The Board observes 
that there are no treatment records from Dr. Buckley dated 
subsequent to October 1984 in the record.  There are also no 
treatment reports from the Cancer Center, or Dr. Morgan, of 
record.  

As there are further treatment records that may be pertinent 
to the veteran's claims, they should be obtained.  38 C.F.R. 
§ 3.159.

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the veteran's 
reported treatment for prostate problems 
since his separation from service, which 
are not already in the claims folder, 
from Dr. Buckley, Dr. Morgan, and the 
Cancer Center, after securing the 
necessary releases from the veteran.  

2.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
organization investigate and attempt to 
verify the veteran's alleged exposure to 
Agent Orange while stationed in Hawaii.  
If more detailed information is needed 
for the research of any of the claimed 
stressors, the veteran should be given an 
opportunity to provide it.  JSRRC should 
also be asked to provide unit histories 
of the veteran's units during the time he 
was in Hawaii.   

3.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for prostate cancer, to include 
as due to Agent Orange exposure, and for 
entitlement to service connection for 
erectile dysfunction, claimed as secondary 
to prostate cancer.  If the claims are 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


